     TASHA PARIS CHALFANT (SBN 207055)
 1   THE LAW OFFICE OF TASHA PARIS CHALFANT
     5701 Lonetree Blvd., Suite 312
 2   Rocklin, California 95765
 3
     Tel. (916) 444-6100
     Fax (916) 930-6093
 4   E-mail: tashachalfant@gmail.com
 5   Attorney for Defendant
     MAURA N. MARTINEZ
 6
                         IN THE UNITED STATES DISTRICT COURT FOR THE
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                      )       No. 2:19-CR-0112 WBS
10                                                  )
                                                    )       STIPULATION REGARDING
11          Plaintiff,                              )       EXCLUDABLE TIME PERIODS UNDER
                                                    )       SPEEDY TRIAL ACT; FINDINGS AND
12   v.                                             )       ORDER
                                                    )
13
     NERY A. MARTINEZ VASQUEZ,                      )
     MAURA N. MARTINEZ,                             )
14                                                  )
                                                    )
15          Defendants.                             )
                                                    )
16                                                  )
17
                                            STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record Assistant United
19
     States Attorney, AMY SCHULLER HITCHCOCK, and the Defendants, MAURA N.
20

21
     MARTINEZ, by and through her counsel, TASHA PARIS CHALFANT, and NERY A.

22   MARTINEZ VASQUEZ, by and through his counsel of record MARK J. REICHEL, hereby
23   stipulate and request that the Court make the following findings and Order as follows:
24
            1.      By previous order, this matter was set for status conference on November 18, 2019.
25
            2.      By this stipulation, the defendants now move to continue the status conference until
26

27   December 9, 2019, and to exclude time between November 18, 2019, and December 9, 2019, under

28                       STIPULATION AND ORDER FOR CONTINUANCE OF STATUS HEARING

                                        AND FOR EXCLUSION OF TIME

                                                        1
     Local Code T4. Plaintiff does not oppose this request.
 1

 2           3.      The parties agree and stipulate, and request that the Court find the following:

 3           a.       Counsel for the defendants desire additional time to review the discovery in this
 4
     case. To date, the government has produced approximately 3,600 pages of electronic materials,
 5
     and has represented that further discovery may be forthcoming. Furthermore, counsel for the
 6

 7
     defendants desire additional time to develop the case, conduct investigation, consult with their

 8   clients, discuss potential resolution, to explain the consequences and guidelines, and otherwise
 9   prepare for trial.
10
             b.      Counsel for the defendants believe that failure to grant the above-requested
11
     continuance would deny them the reasonable time necessary for effective preparation, taking into
12

13   account the exercise of due diligence.

14           c.      The government does not object to the continuance.
15
             d.      Based on the above-stated findings, the ends of justice served by continuing the
16
     case as requested outweigh the interest of the public and the defendants in a trial within the original
17
     date prescribed by the Speedy Trial Act.
18

19           e.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

20   et seq., within which trial must commence, the time period of November 18, 2019, to December
21
     9, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code
22
     T4] because it results from a continuance granted by the Court at defendants’ request on the basis
23

24
     of the Court's finding that the ends of justice served by taking such action outweigh the best interest

25   of the public and the defendants in a speedy trial.
26           4.      Nothing in this stipulation and order shall preclude a finding that other provisions
27

28                        STIPULATION AND ORDER FOR CONTINUANCE OF STATUS HEARING

                                         AND FOR EXCLUSION OF TIME

                                                       2
     of the Speedy Trial Act dictate that additional time periods are excludable from the period within
 1

 2   which a trial must commence.

 3           All counsel has reviewed this proposed order and authorized Tasha Chalfant to sign it on
 4
     their behalf.
 5
     IT IS SO STIPULATED.
 6

 7
     Dated: November 14, 2019                     by:    /s/Tasha Paris Chalfant for
                                                         AMY SCHULLER HITCHCOCK
 8                                                       Assistant U.S. Attorney
                                                         Attorney for Plaintiff
 9

10
     Dated: November 14, 2019                     by:    /s/Tasha Paris Chalfant
                                                         TASHA PARIS CHALFANT
11                                                       Attorney for Defendant
                                                         MAURA N. MARTINEZ
12

13   Dated: November 14, 2019                     by:    /s/Tasha Paris Chalfant for
                                                         MARK J. REICHEL
14                                                       Attorney for Defendant
                                                         NERY A. MARTINEZ VASQUEZ
15

16

17

18

19

20

21

22

23

24

25

26

27

28                     STIPULATION AND ORDER FOR CONTINUANCE OF STATUS HEARING

                                       AND FOR EXCLUSION OF TIME

                                                     3
 1                                                ORDER
 2          The Court, having received, read, and considered the stipulation of the parties, and good
 3   cause appearing therefrom, adopts the stipulation of the parties in its entirety as its order. Based
 4   on the stipulation of the parties and the recitation of facts contained therein, the Court finds that
 5   the failure to grant a continuance in this case would deny defense counsel reasonable time
 6   necessary for effective preparation, taking into account the exercise of due diligence. The Court
 7   finds that the ends of justice to be served by granting the requested continuance outweigh the
 8   best interests of the public and the defendants in a speedy trial.
 9          The Court orders that the time from the date of the parties' stipulation, November 18,
10   2019, to and including December 9, 2019, status conference hearing date shall be excluded from
11   computation of time within which the trial of this case must be commenced under the Speedy
12   Trial Act, pursuant to 18 U.S.C §3161(h)(7)(A) and (B) (iv), and Local Code T4 (reasonable
13   time for defense counsel to prepare). It is further ordered that the presently set December 2,
14   2019, status conference shall be continued to December 9, 2019, at 9:00 a.m.
15

16          IT IS SO ORDERED.

17
     DATED: November 19, 2019
18

19

20
                                              _______________________________________
21                                            MORRISON C. ENGLAND, JR.
22
                                              UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28                     STIPULATION AND ORDER FOR CONTINUANCE OF STATUS HEARING

                                         AND FOR EXCLUSION OF TIME

                                                       4
